      Case 17-23673      Doc 31     Filed 05/14/20 Entered 05/14/20 11:57:19            Desc Main
                                      Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                        )       Case No:        17-23673
          Marlene Toney                        )
                   Debtor                      )       Chapter:        Chapter 13
                                               )
                                               )       Judge:           Donald R. Cassling

                                        NOTICE OF MOTION

To:        Marlene Toney, 14912 S Wabash, Dolton, IL, 60419

           Tom Vaughn, 55 E. Monroe St. #3850, Chicago, IL, 60603

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on June 4, 2020 at 9:30 a.m. I shall appear before the Honorable
Judge Donald R. Cassling at 219 S. Dearborn St, Courtroom 619, Chicago IL 60604 and then and
there present the attached MOTION TO MODIFY CONFIRMED PLAN, a copy of which is
attached hereto. A party who objects to this motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is timely filed,
the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion without a hearing before the date of presentment.


                                              By:     /s/ Kyle Dallmann
                                                     ___________________________
                                                        Kyle Dallmann

                                    CERTIFICATE OF SERVICE

I, Kyle Dallmann, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the above parties, by causing the same to be mailed in a properly addressed envelope,
postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois, on 5/14/2020.


                                              By:     /s/Kyle Dallmann
                                                     ___________________________
                                                      Kyle Dallmann

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
            Case 17-23673         Doc 31   Filed 05/14/20 Entered 05/14/20 11:57:19              Desc Main
                                             Document     Page 2 of 5
AAA Checkmate LLC                      Credit Acceptance                Illinois State Toll Hwy Auth
                                       Bankruptcy Dept.                 Attn: Legal Dept - Bob Lane
7647 W. 63rd St.                       4590 East Broad Street           2700 Ogden Ave.
Summit IL 60501                        Columbus OH 43213                Downers Grove IL 60515-1703

Americash                              Clerk, First Mun Div             Ingalls Memorial Hospital
                                       10 M1 164945                     Bankruptcy Dept
3200 W. 159th St.                      50 W. Washington St., Rm. 1001   10024 Skokie Blvd
Markham IL 60426                       Chicago IL 60602                 Skokie IL 60077

Clerk, First Mun Div                   Baker & Miller                   Vision Financial Services
10 M1 146828                           10 M1 164945                     Bankruptcy Department555
50 W. Washington St., Rm. 1001         29 N. Wacker Dr.                 Michigan Ave Ste 204
Chicago IL 60602                       Chicago IL 60603                 LaPorte IN 46350

Kimberly J. Weissman                   Credit ONE BANK N.A.             IRS Priority Debt
10 M1 146828                           C/O Midland Funding              Bankruptcy Dept.
633 Skokie Blvd. #400                  2365 Northside Dr Ste 30         PO Box 7346
Northbrook IL 60062                    San Diego CA 92108               Philadelphia PA 19101

ARS Account Resolution                 MCM                              Maroon Financial Credi
Attn: Bankruptcy Dept.                 Bankruptcy Department2365        Attn: Bankruptcy Dept.
1643 Harrison Pkwy Ste 1               Northside Drive                  5525 S Ellis Ave Ste C
Sunrise FL 33323                       San Diego CA 92108               Chicago IL 60637

Automotive Credit CORP                 Credit ONE BANK NA               Opportunity Financial
Attn: Bankruptcy Dept.                 Attn: Bankruptcy Dept.           Bankruptcy Department
26261 Evergreen Rd Ste 3               Po Box 98875                     11 E. Adams St.
Southfield MI 48076                    Las Vegas NV 89193               Chicago IL 60603

Brother Loan & Finance Co.             Derek Skinner                    Secretary of State
Bankruptcy Department                                                   Attn: Safety & Financial Resp
7621 W. 63rd St.                       9049 S. Aberdeen                 2701 S. Dirksen Pkwy.
Summit IL 60501                        Chicago IL 60620                 Springfield IL 62723

City of Chicago Bureau Parking         Equifax                          Seventh Ave
Bankruptcy Dept/City Clerk             Attn: Bankruptcy Dept.
121 N. LaSalle St                      PO Box 740241                    1112 7th Ave
Room 107                               Atlanta GA 30374                 Monroe WI 53566
Chicago IL 60602
                                       Experian                         Creditors Bankruptcy Service
Arnold Scott Harris PC                 Attn: Bankruptcy Dept.           Bankruptcy DepartmentPO Box
Bankruptcy Dept.                       PO Box 2002                      740933
111 W Jackson Blvd Ste 600             Allen TX 75013                   Dallas TX 75374
Chicago IL 60604
                                       First Premier BANK               T-Mobile
Commonwealth Edison                    Attn: Bankruptcy Dept.           Bankruptcy Department
Attn: System Credit/BK Dept            601 S Minnesota Ave              PO Box 742596
3 Lincoln Center 4th Floor             Sioux Falls SD 57104             Cincinnati OH 45274-2596
Oakbrook Terrace IL 60181
                                       Asset Acceptance LLC             American InfoSource
Credit Protection Assoc                Bankruptcy DepartmentPO Box      Bankruptcy DepartmentPO Box
Bankruptcy Department13355 Noel        2036                             248848
Rd Ste. 2100                           Warren MI 48090                  Oklahoma City OK 73124
Dallas TX 75240
                                       Horseshoe Hammond                Transunion
                                       C/O Trident Asset Manageme       Attn: Bankruptcy Dept.
                                       53 Perimeter Ctr E Ste 4         PO Box 1000
                                       Atlanta GA 30346                 Chester PA 19022
           Case 17-23673       Doc 31   Filed 05/14/20 Entered 05/14/20 11:57:19   Desc Main
                                          Document     Page 3 of 5
US Cellular
Bankruptcy Department
PO Box 7835
Madison WI 53707-7835

AMO Recoveries
Bankruptcy Department6737 W.
Washington St #3118
West Allis WI 53214

American InfoSource
Bankruptcy DepartmentPO Box
248838
Oklahoma City OK 73124

Verizon Wireless
Attn: Bankruptcy Dept.
Po Box 650051
Dallas TX 75265

Village of South Holland

16226 Wausau Ave
South Holland IL 60473

Penn Credit Corp
Bankruptcy DepartmentPO Box
988
Harrisburg PA 17108
    Case 17-23673        Doc 31      Filed 05/14/20 Entered 05/14/20 11:57:19       Desc Main
                                       Document     Page 4 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                         )        Case No:   17-23673
          Marlene Toney                         )
                   Debtor                       )        Chapter:   Chapter 13
                                                )
                                                )        Judge:     Donald R. Cassling

                           MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Ms. Marlene Toney (the “Debtor”), by and through her attorneys, Geraci

Law L.L.C., to present her MOTION TO MODIFY CONFIRMED PLAN, and states as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this is a

          “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S. Bankruptcy

          Act on 08/08/2017.

   3.     The Debtor’s plan was confirmed by the Court on 09/28/2017.

   4.     The Debtor fell behind on her Chapter 13 payments because she was off work to care for her

          mother.

   5.     The Debtor has returned to work and has resumed plan payments but is unable to cure the

          default.

   6.     For the reasons stated above, it is necessary for the successful completion of the Debtor’s

          plan to defer the arrears to the end of the plan term.
    Case 17-23673       Doc 31
                       Filed 05/14/20 Entered 05/14/20 11:57:19 Desc Main
                         Document     Page 5 of 5
   WHEREFORE THE DEBTOR, Ms. Marlene Toney, respectfully requests this Honorable Court

   enter an order:

   1.   Deferring arrears to the end of the plan term.

   2.   Any other relief the court deems proper.



                                            By:     ____/s/ Kyle Dallmann__
                                                           Kyle Dallmann


Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
